DETAILED ACTION
Statement of Reasons for Allowance	
Claims 1, 5, 7-9, 11-12, 14-27, 29-36 (renumbered as 1-29, for issue) are allowed. 
Independent claim 1 respectively recites the limitations: 
inputting, by the computer system, the one or more images using an object configuration classifier that assigns the transparent object to a selected category of a finite number of object configuration categories, the classifier not determining
dimensions of the 6D pose of the transparent object;
wherein the finite number of object configuration categories includes a first subset of categories and a second subset of categories; …..
in response to determining that the selected category is in the first subset of categories, determining, by the computer system, the grasping configuration parameters according to less than all of the dimensions of the 6D pose of the transparent object; wherein the selected category being one of the second subset of categories.

	
Independent claims 11, and 27 respectively recites the limitations:
when the category corresponds to a first subset of a plurality of categories, determine, for each vessel of the one or more vessels, only a two-dimensional (2D) bounding box of the each vessel from the one or more images without determining a three-dimensional (3D) bounding box for any vessel of the each vessels, and determine grasping parameters for an actuator and an actuated end effector for each 
when the category corresponds to a second subset of a plurality of categories, determine, for each vessel of the one or more vessels, a three-dimensional (3D) bounding box of the each vessels from the one or more images, and determine the grasping parameters for the actuator and the actuated end effector using the 3D bounding box for each vessel of the one or more vessels obtained from the one or more portions;





Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIWEN YANG whose telephone number is (571)270-5670.  The examiner can normally be reached on Monday-Friday 8:30am-5:30pm east.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WEI WEN YANG/           Primary Examiner, Art Unit 2667